Order entered February 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-00548-CV


               IN THE INTEREST OF S.V., A MINOR CHILD


              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DF-04-11968-V

                                   ORDER

      This case has been submitted on appeal.      Attached to appellant Venky

Venkatraman’s brief is a copy of a June 3, 2019 receipt from the Dallas County

District Clerk’s Office reflecting that appellant made a cash deposit in lieu of

supersedeas bond in the amount of $7,015.00. However, the clerk’s record in this

appeal does not contain any documents reflecting that a cash deposit in lieu of

supersedeas bond was filed.

      We ORDER the Dallas County District Clerk, within SEVEN DAYS of the

date of this order, to file: (1) a supplemental clerk’s record containing
documentation reflecting that appellant Venky Venkatraman filed a cash deposit in

lieu of supersedeas bond, if any; or (2) written verification that no such cash

deposit in lieu of supersedeas bond exists or it cannot be located.

      We DIRECT the Clerk of this Court to transmit a copy of this order to the

Dallas County District Clerk and to counsel for the parties.




                                              /s/    LANA MYERS
                                                     PRESIDING JUSTICE